DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrifield (US 8,108,468) in view of Howell et al (US 10,193,999).
As per claim 1, 7, 12,
generating, by a computing device, an interactive virtual environment comprising gaming graphics data … to support a plurality of virtual games; (Merrifield 3:18 – 30)

receiving, by the computing device, customization data to modify the gaming graphics data … of the provided interactive virtual environment, from the creation source computing device; (Merrifield discloses the receiving of customization data to modify the gaming graphics of the virtual environment) (Merrifield 4:35 – 63)
customizing, by the computing device, the gaming graphics data … of the provided interactive virtual environment based on the received customization data; and (Merrifield 4:35 – 63)
providing, by the computing device, the customized interactive virtual environment to a gaming computing device. (Merrifield discloses the providing of the virtual environment to a display where it is rendered) (Merrifield 3:31 – 40)
Merrifield fails to disclose specifically the “interactive virtual environment comprising animation data” or modifying and customizing the “animation data”.
However, Howell et al discloses the use of the modification of graphic and animation data of an online game that is transmitted to a client device for rendering, wherein the modification are in response to the capabilities of the client device (Howell et al 8:26 – 10:13)
It would be obvious to one of ordinary skill in the art to modify Merrifield in view of Howell et al to provide a game system wherein the graphic and animation data of an interactive virtual environment is modified in response to the technical capabilities of the client device.  This would ensure that the client device is able to render the virtual environment with a certain level of service of quality and still maintain an acceptable level of performance.
As per claim 2, 8, 14, identifying, by the computing device, hardware data and software data associated with the gaming computing device. (Howell 9:11 – 11:26)

As per claim 4, 10, 16, providing, by the computing device, the customized interactive virtual environment to the gaming computing device. (Merrifield 3:31 – 40)
As per claim 5, 11, 17identifying, by the computing device, one or more hardware resources required to host the customized interactive virtual environment. (Howell et al 8:26 – 10:13)
As per claim 6, 12, 18, further comprising, hosting, by the computing device, the customized interactive virtual environment using the identified one or more hardware resources. (Howell et al 8:26 – 10:13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        2/13/2021

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715